Citation Nr: 1808113	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a disability manifested by tremors.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from May 1972 to September 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Buffalo, New York Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2017, the Veteran was scheduled at his request for a videoconference hearing before the Board; he failed to report for the hearing, and has not requested that it be rescheduled.


FINDINGS OF FACT

1.  Hypertension was not manifested in service or within one year following the Veteran's separation from service; his current hypertension is not shown to be etiologically related to his service.

2.  A current chronic disability manifested by tremors is not shown.

3.  The Veteran's decreased visual acuity, of itself, is a refractive error and not a compensable disability; eye pathology superimposed on a refractive error during service is not shown.

4.  The Veteran is not shown to have a diagnosis of an acquired psychiatric disability; his personality disorder, of itself, is not a compensable disability.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not warranted.  38 U.S.C. §§ 1110, 1112, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2017).

2.  Service connection for a disability manifested by tremors is not warranted.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  Service connection for defective vision is not warranted.  38 U.S.C. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 4.9 (2017).

4.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C. § 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.9, 4.127 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  VA's duty to notify was satisfied by correspondence in June 2012 and March 2013.  See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  

The Veteran has not raised any issues with VA's duties to notify and assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disability first diagnosed after discharge may be service connected if the evidence, establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include hypertension, epilepsies, other organic diseases of the nervous system, and psychosis) may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time following discharge from active duty (one year for hypertension, epilepsies, other organic diseases of the nervous system, and psychosis).  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A nexus to service (for diseases listed in 38 C.F.R. § 3.309(a)) may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Hypertension

The Veteran's service treatment records (STRs) are silent for complaints, findings, treatment, or diagnosis of hypertension.  On May 1972 service enlistment examination, his blood pressure was 100/62; in a contemporaneous report of medical history, he denied any history of high or low blood pressure.  On August 1973 service separation examination, his blood pressure was 120/70.  In a contemporaneous report of medical history, he denied any history of high or low blood pressure.

Postservice treatment records show that the Veteran's medical treatment for hypertension began in approximately September 1999.  Additional treatment records through 2013 document the Veteran's hypertension without otherwise presenting any information pertaining to the etiology of such disease. 

It is not shown that during service or within one year following separation the Veteran had blood pressure readings sufficiently elevated to establish a diagnosis of hypertension (under the guidelines in 38 C.F.R. § 4.104, Code 7101, Note (1)).  Regarding his assertions that hypertension was incurred in service, this is inconsistent with contemporaneous clinical data.  

The overall record shows that the Veteran's hypertension was diagnosed approximately 26 years after his separation from service, and is not shown to be related to his service.  The preponderance of the evidence is against the claim of service connection for hypertension.  Accordingly, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C. § 5107.


Disability manifested by tremors

The Veteran contends that he has a disability manifested by severe tremors.  His STRs are silent for  complaints, findings, treatment, or diagnosis of tremors.  On August 1973 service separation examination, neurological clinical evaluation was normal; in a contemporaneous report of medical history he denied any epilepsy or fits.

On March 1985 treatment, the Veteran denied any history of epilepsy.  On August 1999 treatment, he denied any history of epilepsy or seizures; on physical examination, neurological findings were normal.  On November 2006 health screening, he denied having any tremors.  On August 2009 health screening, he denied having any tremors.

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., tremors.  See 38 U.S.C. § 1110.  The record does not include any such evidence.  Notably, the treatment records associated with the record do not show any diagnosis of, or treatment for, a chronic disability manifested by tremors in service or at any time thereafter.  The Veteran has not identified any medical professional who has diagnosed a disability manifested by tremors, or who provides him treatment for such disability.  Accordingly, the Veteran has not presented a valid claim of service connection for tremors, and his appeal in this matter must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Defective vision

In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia, amblyopia, and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.  See also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  VA's General Counsel has held that service connection may be granted for diseases of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990).  

The Veteran contends that he has defective vision related to service.  His STRs are silent for  complaints, findings, treatment, or diagnosis of a vision disorder.  On May 1972 service enlistment examination, his visual acuity was 20/20 in each eye; in a contemporaneous report of medical history, he reported that he did not wear glasses or contact lenses, and denied any eye trouble.  On August 1973 service separation examination, his visual acuity was 20/20 in each eye; in a contemporaneous report of medical history, he reported that he did not wear glasses or contact lenses, and denied any eye trouble.

On July 1996 treatment, the Veteran reported that two months earlier he had felt something in the corner of his left eye; there was currently no sensation of a foreign body.  Eye examination was normal and visual acuity was 20/20 in one eye and 20/25 in the other eye.  On August 1999 treatment, he denied any history of vision impairment; on physical examination,  nystagmus was noted in the lateral gaze bilaterally.  On November 2006 health screening, he denied any current vision problem.  

On August 2009 health screening, the Veteran reported having a current vision problem and wearing glasses.  March to May 2010 treatment records show that he was treated for a stye on the left upper eyelid; distance visual acuity in May 2010 was 20/50 in the right eye and 20/70 in the left eye, uncorrected.  On December 2011 treatment, he complained of blurry vision in the right eye; he was noted to wear glasses, and visual acuity was 20/70 in the right eye and 20/30 in the left eye.  On April 2012 treatment, he complained of a swollen left eye, for which a warm compress was prescribed.

Based on the evidence of record, the Board finds that the Veteran is not shown to have any visual impairment beyond that due to refractive error which, of itself, is a developmental defect and not a compensable disability.  Specifically, he is not shown to have any superimposed disease or injury of the eyes due to service, and service connection may not be allowed for refractive error of the eyes, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  As the Veteran is not shown to have visual impairment due to a compensable disability, service connection for poor vision is not warranted.

Psychiatric disability

Congenital or developmental defects, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).  However, if any such disability is subjected to superimposed disease or injury which creates additional disability, then service connection may be warranted for the resultant disability.  See VAOPGCPREC 82-90.  In the absence of such superimposed disability, service connection may not be allowed for personality disorders as they are not diseases or injuries within the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9.  Disability from a mental disorder superimposed on a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of a psychiatric disability.  On August 1973 service separation examination, psychiatric clinical evaluation was normal.  In a contemporaneous report of medical history, he reported a history of trouble sleeping and depression or excessive worry, for which the examiner noted "NSA" [no significant abnormality].  His personnel records indicate that he was absent without leave for 51 days, from March 1973 to May 1973, before he was apprehended and returned to the Naval Correction Center.  In September 1973, it was determined that he was not eligible for re-enlistment because of inability to adapt to military service and a demonstrated lack of leadership material or potential and potential for future useful and responsible service.

Postservice treatment records are silent for complaints, findings, treatment, or diagnosis of an acquired psychiatric disability.  On March 1985 treatment, the Veteran denied any history of mental illness.  On August 1999 treatment, he denied any history of mental disorder.  On November 2006 health screening, he denied any history of mental health treatment, medication, or complaints.  On August 2009 health screening, he denied any history of mental health treatment, medication, or complaints.  

On August 2013 VA examination, the Veteran reported that he had significant behavior problems at school, with many suspensions and expulsion from 3 or 4 different schools for fighting, and  was in a gang and witnessed violent or lethal acts.  He reported that he was arrested for burglary at age 15 and served two years of his probation before enlisting in the Navy as a means to shorten probation.  The examiner opined that the Veteran tended to minimize any alleged traumatic or upsetting experiences in service but noted there was a racial uprising while he was in basic training.  He reported that he served aboard the U.S.S. Kansas City as a boatswain's mate for eight months, and they would go out to sea for 14 days at a time "on the gun line".  He reported that the ship occasionally took fire but was never hit.  He reported witnessing injuries to another sailor when a cable snapped and struck the sailor in the neck, injuring him.  He reported that he had one or two "Captain's masts" for disputes onboard and being placed in the brig; he reported that he enjoyed being aboard ship but also claimed to be traumatized.  He reported that he could not explain specifically what had traumatized him, only that the experiences were "outside the norm".  He reported that he received a general discharge under honorable conditions and went home to help his mother with one of his siblings.  He began to drink, smoke and use drugs.  He had served 28 years in prison for second degree murder and was denied parole several times.  The examiner noted that the Veteran was seen in service in August 1973 for reported depression and trouble sleeping but there was no follow up or treatment.  Regarding reported stressors, the examiner opined that community violence as a child is adequate to support the diagnosis of PTSD but is not related to the Veteran's fear of hostile military or terrorist activity.

Following a mental status examination, the diagnosis was antisocial personality disorder.  The Veteran was noted to have a history of extensive substance abuse, and had been incarcerated for over 25 years.  The examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria, noting that he did not meet Criterion B (the traumatic event is not persistently reexperienced), Criterion C (there is no persistent avoidance of stimuli associated with the trauma or numbing of general responsiveness), or Criteria D, E, or F.  The examiner opined that the Veteran's claimed psychiatric disability was less likely than not (less than 50 percent probability) incurred in or caused by service, based upon clinical interview, review of the records, application of DSM-IV-TR criteria, and the examiner's clinical experience and expertise.

A personality disorder, of itself, is a developmental defect and not a compensable disability (in the absence of superimposed pathology).  See 38 C.F.R. §§ 3.303 (c), 4.9.  The record is entirely silent for diagnosis of an acquired psychiatric disability, and there is no evidence that any additional [acquired] psychiatric disability was superimposed upon the Veteran's [developmental] personality disorder during, or as a result of, service.  Although the Veteran's representative contends in a December 2017 statement that the August 2013 VA examination is inadequate for rating purposes, the Board finds otherwise.  The Board finds that the August 2013 VA examiner's report concluding that the Veteran's only diagnosis is a personality disorder, and there is not an acquired disorder superimposed on his personality disorder, warrants substantial probative weight, as it incorporates findings and statements by the Veteran throughout the pendency of this claim, reflects familiarity with the accurate factual record, and is based on a detailed mental status evaluation.  There is no competent (medical) evidence to the contrary (i.e., indicating that an acquired psychiatric disability was superimposed on the Veteran's personality disorder during, or by, his service).

The threshold requirement here (as in any claim seeking service connection) is that there must be competent evidence that the Veteran has (or during the pendency of the claim has had) the disability for which service connection is sought, i.e., a compensable (acquired), psychiatric disability.  See 38 U.S.C. § 1110.  The record does not reflect that an acquired psychiatric disability was shown or diagnosed at any time during the pendency of the instant claim (See McClain v. Nicholson, 21 Vet. App. 319 (2007)).  As was noted, the VA examiner found that the Veteran does not have an acquired psychiatric disability, as the only diagnosis was a personality disorder.  No postservice treatment records or examination reports suggest the Veteran has an acquired psychiatric disability.  While he is competent to observe that he has had mental health complaints or symptoms in the past, the diagnosis of a psychiatric disability is a medical question.  The Veteran is a layperson and does not point to factual data or a medical opinion that support that he has an acquired psychiatric disability.  He has not identified any medical professional who (at any time since service) has assigned him a diagnosis of an acquired psychiatric disability, or provided him treatment for such disability.  Accordingly, the Board finds that the Veteran has not presented a valid claim of service connection for a  psychiatric disability, and that the appeal in this matter must be denied.  

(The Veteran is advised that competent evidence that he has an acquired psychiatric disability may present a basis for reopening this claim.)


ORDER

Service connection for hypertension is denied.

Service connection for a disability manifested by tremors is denied.

Service connection for a disability manifested by poor vision is denied.

Service connection for a psychiatric disability, to include PTSD, is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


